Citation Nr: 1040300	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for an adjustment disorder with mild depressed mood (claimed as 
depression), to include as secondary to the service-connected 
prostate cancer, status post radical prostatectomy.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD), to include as secondary to the service-connected prostate 
cancer, status post radical prostatectomy.

3.  Entitlement to service connection for diabetes mellitus, type 
2.  

4.  Entitlement to a compensable evaluation for status post 
incisional hernia repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Seattle, 
Washington Department of Veterans' Affairs (VA) Regional Office 
(RO) and an August 2007 rating decision of the Hartford, 
Connecticut VA RO, located in Newington, Connecticut.

In characterizing the claims on appeal concerning the petition to 
reopen, the Board has considered the ruling of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this context, 
the August 2006 rating decision reflects that the Veteran has 
alternatively claimed that his depressive disorder is secondary 
to his service-connected prostate cancer, status post radical 
prostatectomy.  A claim based on a new theory of causation is not 
a new claim, but constitutes an application to reopen the 
previously denied claim.  See Boggs, 520 F.3d at 1336 (a new 
theory of causation of the same disease or injury that was the 
subject of a previously denied claim cannot be the basis of a new 
claim under 38 U.S.C.A. § 7105(b)).  The Veteran's claim for 
service connection for an adjustment disorder with a depressed 
mood (claimed as depression) was previously denied in a March 
1985 rating decision.  Therefore, the Board must address the 
question of whether new and material evidence has been received 
to reopen a claim for service connection for an adjustment 
disorder with a depressed mood (claimed as depression), to 
include on a secondary basis, because the issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The Board further notes, however, that in Boggs, the Federal 
Circuit ruled that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  As such, the Veteran's claim for PTSD implicates a 
psychiatric disorder different from that of an adjustment 
disorder and depression, and thus was not the subject of the 
previously denied psychiatric claim.  Therefore, entitlement to 
service connection for PTSD constitutes a new claim and thus will 
be considered independent of the petition to reopen.

The issues of service connection for an acquired psychiatric 
disorder, to include depression and PTSD, including as secondary 
to the service-connected prostate cancer, status post radical 
prostatectomy; service connection for diabetes mellitus type 2; 
and a compensable evaluation for status post incisional hernia 
repair, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1985 RO decision denied service connection for an 
adjustment disorder with mild depressed mood (claimed as 
depression), finding that there was no disability shown during 
the course of the Veteran's active duty, at the discharge 
examination or within the presumptive period following the 
Veteran's active service.

2.  The evidence added to the record since the March 1985 RO 
decision, was not previously submitted to agency decision makers, 
is not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating the 
claim for service connection for an adjustment disorder with mild 
depressed mood (claimed as depression), to include as secondary 
to the service-connected prostate cancer, status post radical 
prostatectomy.


CONCLUSIONS OF LAW

1.  The March 1985 RO decision that denied service connection for 
an adjustment disorder with a mild depressed mood (claimed as 
depression) was not appealed and thus became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  New and material evidence having been received, the claim for 
service connection for an adjustment disorder with a mild 
depressed mood (claimed as depression), to include as secondary 
to the service-connected prostate cancer, status post radical 
prostatectomy, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).  The legislation 
has eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the Appellant and the representative, 
and has enhanced its duty to assist an appellant in developing 
the information and evidence necessary to substantiate a claim.  
See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the Veteran in proceeding 
with this issue given the fully favorable nature of the Board's 
decision.  

Pertinent Laws and Regulations

A March 1985 RO decision denied service connection for an 
adjustment disorder with a mild depressed mood (claimed as 
depression), finding that there was no disability shown during 
the course of the Veteran's active duty, during the discharge 
examination or within the presumptive period following the 
Veteran's active service.  The record indicates the Veteran was 
provided notice of this decision on April 1, 1985.  The Veteran 
did not appeal and the March 1985 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2010).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
received with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine continues to be 
binding precedent).

Analysis 

The evidence of record at the time of the March 1985 RO decision 
included service treatment records, a February 1985 VA 
examination with psychiatric evaluation, and a March 1985 VA 
Agent Orange examination.  Service treatment records were absent 
of any findings or complaints of depression or a psychiatric 
disorder during the Veteran's active service.  In a February 1985 
VA examination with psychiatric evaluation, the Veteran was 
diagnosed with adjustment disorder with depressed mood, mild.  
This diagnosis was also reiterated in the March 1985 VA Agent 
Orange Examination.  

The new evidence of record submitted after the March 1985 RO 
decision includes the Veteran's statements, private medical 
records, VA outpatient treatment reports and VA examinations.  In 
statements presented throughout the duration of the appeal, the 
Veteran has maintained that his prostate cancer with 
prostatectomy led to his current depression.  Private medical 
records reflect that the Veteran underwent a prostatectomy in 
September 2005.  VA outpatient treatment reports reflect a 
diagnosis of depression in October 2006 and July 2007.  While no 
VA examinations were provided for psychiatric disabilities, in a 
July 2007 VA genitourinary examination the Veteran was diagnosed 
with prostate cancer resulting in a lap radical prostatectomy and 
the examiner found that the Veteran subsequently developed 
erectile dysfunction, urinary incontinence, stress incontinence 
and depression.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered 
in conjunction with the previous evidence of record, presents a 
more complete picture of the origin of the Veteran's depression, 
and relates to unestablished facts that are necessary to 
substantiate his claim.  The Board notes that, in the current 
claim on appeal, the Veteran asserts a new theory of entitlement 
on the basis of his depression being secondary to his 
prostatectomy, which was not previously addressed in his original 
claim or in the March 1985 rating decision.  The new and material 
evidence relevant to reopening the Veteran's claim for service 
connection includes the evidence of record demonstrating the 
Veteran is service-connected for prostate cancer, status post 
radical prostatectomy, he has a current diagnosis of depression, 
and the July 2007 VA examiner's diagnosis noted depression along 
with several other residuals of prostate cancer that developed 
subsequent to the radical prostatectomy.  

The newly received evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
March 1985 RO decision, and furnishes a reasonable possibility of 
substantiating the claim.  Therefore, the Veteran's claim for 
service connection for an adjustment disorder with a mild 
depressed mood (claimed as depression), to include as secondary 
to the service-connected prostate cancer, status post radical 
prostatectomy, is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for an adjustment disorder with a mild depressed mood 
(claimed as depression), to include as secondary to the service-
connected prostate cancer, status post radical prostatectomy, is 
reopened and is granted to this extent only.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for diabetes mellitus type 2, service 
connection for an acquired psychiatric disorder, to include 
depression and PTSD, including as secondary to the service-
connected prostate cancer, status post radical prostatectomy, and 
entitlement to a compensable evaluation for status post 
incisional hernia repair.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  

Service Connection for an Acquired Psychiatric Disorder Other 
than PTSD

The Board finds that the Veteran's claim for service connection 
for an acquired psychiatric disorder other than PTSD, to include 
depression, as secondary to the service-connected prostate 
cancer, status post radical prostatectomy, must be remanded for a 
VA examination with a medical nexus opinion, based upon the 
following evidence.  

In a February 1985 VA examination with psychiatric evaluation, 
the Veteran was diagnosed with adjustment disorder with depressed 
mood, mild.  This diagnosis was also reiterated in the March 1985 
VA Agent Orange Examination.  

VA outpatient treatment reports reflect a diagnosis of depression 
in October 2006 and July 2007.  

While there were no VA examinations provided for psychiatric 
disabilities, in a July 2007 VA genitourinary examination the 
Veteran was diagnosed with prostate cancer resulting in a lap 
radical prostatectomy and the examiner found that the Veteran 
subsequently developed erectile dysfunction, urinary 
incontinence, stress incontinence and depression.  

In considering the Veteran is service-connected for prostate 
cancer, status post radical prostatectomy, he has a current 
diagnosis of depression and a post-service diagnosis of 
adjustment disorder with mild depressed mood, and the July 2007 
VA examination indicates that depression may be a residual of the 
Veteran's prostatectomy as it was included in a list of several 
residuals of the Veteran's prostatectomy, the Board finds that a 
VA examination is necessary to obtain an opinion as to whether 
the Veteran has an acquired psychiatric disorder other than PTSD, 
to include adjustment disorder with mild depressed mood and 
depression, is related to or aggravated by his service-connected 
prostate cancer, status post radical prostatectomy.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters 
v. Shinseki, 601 F.3d 1274, 1276 (2010).

Service Connection for PTSD

The Board finds that the Veteran's claim for service connection 
for PTSD must be remanded for a VA examination with a medical 
nexus opinion, based upon the following evidence.  

The Veteran asserts that his PTSD is related to his military 
service and that he participated in a VA research study for PTSD.  

The Veteran's DD form 214 indicates that he served on active duty 
from July 1969 to March 1971 with one year, 2 months and 3 days 
of foreign service with the "USARPAC."  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal, the 
Vietnam Campaign Medal and the Army Commendation Medal.  His 
service awards do not reflect any attachments of the "V" 
device, indicating service with valor and reflective of combat 
participation.  See generally Army Regulation 672-5-1, 40.  

The Veteran's service medical records reflect that, during his 
foreign service, he was treated in April 1970 with the 935th 
Medical Detachment and in May 1970 at the 93rd Evacuation 
Hospital, both located in the Republic of Vietnam.  The Veteran's 
DD form 214 shows that that his military occupational specialty 
(MOS) was that of a "Military Police," with a related civilian 
occupation of a policeman.  Accordingly, these service medical 
records and DD form 214 are sufficient to demonstrate that the 
Veteran served in a location that would involve "hostile 
military or terrorist activity."  See 38 C.F.R. § 3.304(f) 
(2010) (new regulatory standards); see also 75 Fed. Reg. 39943 
(July 13, 2010).

In a February 1985 VA examination with psychiatric evaluation, 
the Veteran was diagnosed with adjustment disorder with depressed 
mood, mild.  This diagnosis was also reiterated in the March 1985 
VA Agent Orange Examination.  

VA outpatient treatment records reflect that from March 2002 to 
December 2002 reflect that the Veteran participated in a VA 
research study entitled "Cognitive Functions in PTSD" and 
"Neurological Testing of Prefrontal Cortical Function in Male 
Veterans with Combat Trauma-Related Posttraumatic Stress 
Disorder."  While these records indicate the Veteran had been 
diagnosed with PTSD, there are no findings of a diagnosis of PTSD 
during this period.  Moreover, VA outpatient treatment reports 
from October 2006 to July 2007 reflect a diagnosis of depression 
but no findings of a diagnosis or history of PTSD.  

Considering the Veteran's service medical records and DD form 214 
which demonstrate that the Veteran served in a location that 
would involve "hostile military or terrorist activity," his 
participation in the VA research study on PTSD veterans, the 
evidence showing an earlier diagnosis of adjustment disorder with 
depressed mood, mild in March 1985, and the Veteran's statement 
of his PTSD manifesting during his military service, within the 
purview of the new standard of 38 C.F.R. § 3.304(f), the Veteran 
should be scheduled for a VA psychiatric examination which takes 
into account the complete evidentiary picture and addresses the 
etiological basis for any current psychiatric disability, 
including PTSD.  38 C.F.R. §§ 3.304(f), 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 
1276 (2010).

While the Veteran was provided a PTSD questionnaire along with 
the June 2006 VCAA notification letter, to date, he has not 
provided any information to VA with respect any alleged in-
service stressors.  However, considering the new standards of 
38 C.F.R. § 3.304(f), the Board finds that the Veteran should be 
provided with an appropriate VCAA compliant notice which is 
consistent with the new regulations defined in 38 C.F.R. 
§ 3.304(f).  See 75 Fed. Reg. 39943 (July 13, 2010).  This notice 
should once again, ask the Veteran to identify any alleged in-
service stressors and provide VA with information about each.  

Service Connection for Diabetes Mellitus, Type 2

The Board finds that the Veteran's claim for service connection 
for diabetes mellitus, type 2, must be remanded for a VA 
examination, based upon the following evidence.  

As noted above, evidence of record reflects that the Veteran did 
serve in the Republic of Vietnam during the Vietnam Era.  His DD 
form 214 indicates that he served on active duty from July 1969 
to March 1971 with one year, 2 months and 3 days of foreign 
service with the "USARPAC."  The Veteran was awarded the 
National Defense Service Medal, the Vietnam Service Medal, the 
Vietnam Campaign Medal and the Army Commendation Medal.  His 
service medical records reflect that, during his foreign service, 
he was treated in April 1970 with the 935th Medical Detachment 
and in May 1970 at the 93rd Evacuation Hospital, both located in 
the Republic of Vietnam.  Thus exposure to herbicides is 
presumed.  See id; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

In a July 2006 VA examination for diabetes mellitus, type 2, the 
Veteran was diagnosed with impaired fasting glucose.  The 
examiner found that the Veteran did not meet the American 
Diabetes Association (ADA) definition for type 2 diabetes 
mellitus and noted the ADA guidelines which reflect that diabetes 
mellitus was defined by a fasting glucose level at or above 126 
mg/dL (7.0 mmol/L).

VA outpatient treatment reports from October 2006 to July 2007 
reflect that the Veteran had a history of being diagnosed in 2005 
with diabetes mellitus.  An October 2006 VA outpatient treatment 
report noted that the Veteran had a fasting glucose at about 110 
but was told he had diabetes mellitus although he did not have 
the elevated fasted glucose level.  At this time, he was 
diagnosed with "diabetes mellitus" which was included in 
quotations, and it was noted that the Veteran probably just had 
elevated fasting glucose.  In July 2007, the Veteran's fasting 
glucose was noted to have been about 110 but was at 122 at this 
time and he was diagnosed with elevated fasting glucose.  

In considering that exposure to herbicides is presumed, the 
Veteran was last provided a VA examination in July 2006 in which 
he did not meet the definition for diabetes mellitus, type 2, and 
the July 2007 VA medical record indicates an increase of his 
fasting glucose level at 122 mg/dL, within four units of the ADA 
definition of diabetes mellitus, the Board finds that a VA 
examination is necessary to determine whether the Veteran's 
currently has diabetes mellitus, type 2, for the purposes of 
awarding service connection on a presumptive basis under 
38 C.F.R. § 3.309(e) and to obtain an opinion as to whether the 
Veteran currently has diabetes mellitus, which was related to or 
aggravated by his active military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters 
v. Shinseki, 601 F.3d 1274, 1276 (2010). 

A Compensable Evaluation for Status Post Incisional Hernia Repair

The Veteran filed a notice of disagreement (NOD) with the August 
2007 rating decision, which granted service connection for status 
post incisional hernia repair and assigned a noncompensable 
rating, effective November 6, 2006.  The NOD was received in 
October 2007 and recorded as an NOD in November 2007.  Along with 
the NOD, the Veteran also submitted an accompanying Appeal 
Hearing Options Election form, which the RO acknowledged as a 
request for a Decision Review Officer (DRO) hearing on the appeal 
for the evaluation of status post incisional hernia repair.  The 
record reflects, to this date, a DRO hearing has not been 
scheduled.  

In a January 2008 statement of the case (SOC) the RO noted their 
adjudicative actions included sending an Appeal Elections letter 
to the Veteran in November 2007 which received no response by the 
January 2008 deadline.  The SOC noted that since no response was 
received, the appeal would follow the traditional appeal process.  
The SOC made no mention the October 2007 Appeal Hearing Options 
Election form which the RO had acknowledged as a request for a 
DRO hearing.  

In light of the above, the Board finds that a remand is necessary 
for a hearing to be scheduled before a DRO at the RO on the issue 
of a compensable evaluation for status post incisional hernia 
repair, as secondary to the service-connected prostate cancer, 
status post radical prostatectomy.  Notice of the scheduled 
hearing should then be sent to the Veteran's latest address of 
record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with an appropriate VCAA compliant notice 
which is also consistent with the new 
regulations defined in 38 C.F.R. § 3.304(f) 
dealing with new standards for in-service 
stressors for PTSD claims.  38 C.F.R. 
§ 3.304(f); see also 75 Fed. Reg. 39943 (July 
13, 2010).  The RO/AMC should also ask the 
Veteran to provide a description of any 
alleged in-service stressful experience, 
event and/or circumstances, to include his 
unit assignment and the approximate date 
(month and year) and location of where the 
claimed stressor(s) occurred, and provide VA 
with information about each (if any).

2.  After the above has been completed, the 
RO/AMC should schedule the Veteran for a VA 
psychiatric examination by an appropriate 
specialist to determine the current nature 
and etiology of any psychiatric disorder, to 
include PTSD, found to be present.  The 
examination report is to contain a notation 
that the examiner reviewed the claims file, 
to include a copy of this remand.  The 
psychiatric examination is to include a 
review of the Veteran's history and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, the examiner is asked to specifically 
identify in the report each alleged in-
service stressful experience, event and/or 
circumstance, as described by the Veteran, 
that would support the PTSD diagnosis; and 
then, the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the alleged stressor(s) is 
related to the Veteran's fear of hostile 
military or terrorist activity?  The examiner 
is also asked to comment on the Veteran's 
participation in a VA research study for PTSD 
veterans.  

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, to 
include depression and; if so, please specify 
the diagnosis (or diagnoses).  Is it at least 
as likely as not (50 percent or greater 
probability) that any current diagnosis of an 
acquired psychiatric disorder, other than 
PTSD: (1) had its onset during service; (2) 
was caused by any event or incident that 
occurred during service; or, (3) was 
manifested within the year following the 
Veteran's discharge from service in March 
1971?

c.  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's service-connected prostate cancer, 
status post radical prostatectomy: (1) is the 
cause of any currently diagnosed psychiatric 
disorder; or, (2) caused a chronic worsening 
of any currently diagnosed psychiatric 
disorder, beyond its natural progress?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine current existence and 
etiology of diabetes mellitus.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in connection with the examination.  
The examination report is to contain a 
notation that the examiner reviewed the 
claims file, to include:  (1) the service 
treatment records; (2) the July 2006 VA 
examination report; and (3) the July 2007 VA 
outpatient treatment report showing the 
Veteran's fasting glucose increased to 122 
mg/dL.  The examination is to include a 
review of the Veteran's history and current 
complaints, as well a comprehensive 
evaluation and any tests deemed necessary.

The examiner is asked to offer an opinion as 
to the following:

a.  Based on the evidence of record, can be 
it be concluded with reasonable medical 
certainty that the Veteran has developed 
diabetes mellitus?  If so, please specify in 
the diagnosis (or diagnoses) if type 1 or 
type 2 is present.  

b.  Is it at least as likely as not (50 
percent or greater probability) that any 
current diagnosis of diabetes mellitus, or a 
related disability: (1) had its onset during 
the Veteran's service from July 1969 to March 
1971; or, (2) was caused by any event or 
incident that occurred during service; or, 
(3) was manifested within one year of the 
Veteran's separation from active service?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

4.  The RO should schedule the Veteran for a 
hearing at the RO before a Decision Review 
Officer (DRO) on the issue of a compensable 
evaluation for status post incisional hernia 
repair.  The RO should advise the Veteran of 
the time, date and location of the hearing at 
his last known address.

5.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


